DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 24, 2021.  These drawings are accepted.

Claim Objections
Claims 2, 9, and 14 objected to because of the following informalities:    
In lines 2 and 3 of claim 2, the second occurrence of “in” should be deleted.
In line 2 of claim 9, the second occurrence of “in” should be deleted.
In lines 6 and 7 of claim 14, the second occurrence of “in” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5:  Claim 5 is considered indefinite for the following reasons:
Line 1 requires a “second clamping member” however claim 1, the claim from which claim 5 depends, does not require a first clamping member.  It is not possible to have a second of an element without a first.
There is insufficient antecedent basis for “the first clamping member” in lines 2 and 3
There is insufficient antecedent basis for “the first end of the second clamping member” in line 4.
It is suggested that claim 5 was intended to depend from claim 4 and it will be treated as such for the purposes of examination.  It is also believed that the referred to “first clamping member” should have been the second clamping member and it will be treated as such for the purposes of examination.

Regarding claim 10:  Claim 10 is considered indefinite for the following reasons:
Lines 2-4 require that the first clamping member comprise a “longitudinal first end” and a “second longitudinal end” however these features are already required of the first clamping member in claim 7.
There is insufficient antecedent basis for “the first end of the second clamping member” in line 4.
It is also believed that the referred to “first clamping member” should have been the second clamping member and it will be treated as such for the purposes of examination.

Regarding claim 16:  There is insufficient antecedent basis for “the arcuate ring segments” in line 8.

Regarding claim 18:  Claim 10 is considered indefinite for the following reasons:
Lines 2-4 require that the first clamping member comprise a “longitudinal first end” and a “second longitudinal end” however these features are already required of the first clamping member in claim 7.
There is insufficient antecedent basis for “the first end of the second clamping member” in line 4.
It is also believed that the referred to “first clamping member” should have been the second clamping member and it will be treated as such for the purposes of examination.

Regarding claim 19:  There is insufficient antecedent basis for “the plurality of lock ring segments” in line 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Current (US 3,385,679).

Regarding claim 7:  Current discloses a plug 200 for sealing a wellbore, comprising:
a mandrel 21 including cylindrical body having a longitudinal first end A (see reproduction of Figure 1 below), a longitudinal second end B (see reproduction of Figure 1 below) opposite the first end, and an outer surface extending between the first end and the second end Fig 1, wherein a plurality of circumferentially extending ratchet teeth 67 are positioned on the outer surface Fig 1;
an annular seal 37 positioned on the outer surface of the mandrel Fig 1 and extending around the mandrel Fig 1, and wherein the seal comprises a first longitudinal end C (see reproduction of Figure 1 below) and a second longitudinal end D (see reproduction of Figure 1 below) opposite the first end;
a first clamping member 50 surrounding the mandrel Fig 1 and positioned on the outer surface of the mandrel Fig 1, wherein the first clamping member comprises a longitudinal first end E (see reproduction of Figure 1 below), a longitudinal second end F (see reproduction of Figure 1 below) opposite the first end, and a frustoconical inner surface 55 between the first end and the second end Fig 1, wherein the frustoconical inner surface has a progressively larger inner diameter that is smaller nearest the second end and larger nearest the first end Fig 1, and wherein the second end of the first clamping member is configured to apply an axially directed clamping force against the first end of the seal fig 1 – Fig 9; and
a body lock ring assembly 54 positioned on the outer surface of the mandrel Fig 1 and located between the first end of the mandrel and the seal Fig 1, wherein the body lock ring assembly comprises a frustoconical outer surface 65, an inner surface 64, and a plurality of ratchet teeth 66 formed on the inner surface of the body lock ring assembly Fig 1 and configured to matingly engage the ratchet teeth of the mandrel Fig 1, wherein the frustoconical outer surface is configured to engage with the frustoconical inner surface of the first clamping member such that an axially directed force applied by the seal to the first clamping member is transmitted to the body lock ring assembly as a generally radially inwards directed clamping force applied against the mandrel Fig 1 – Fig 9;
wherein the body lock ring assembly is configured to translate between a run-in position Fig 1 on the outer surface of the mandrel to a set position fig 9 on the outer surface of the mandrel that is axially spaced from the run-in position whereby the body lock ring assembly imposes an axial force through the second end of the clamping member and on the seal to move the annular seal from a run-in configuration to an axially compressed and radially expanded configuration Fig 1 – Fig 9, 5:68-6:18, and wherein the ratchet teeth of the body lock ring assembly are configured to lock the seal into the radially expanded configuration when the body lock ring assembly is in the set position Fig 9.

[AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    687
    388
    media_image1.png
    Greyscale


Regarding claim 10:  The plug further comprising a second clamping member 35 surrounding the mandrel Fig 1 and positioned on the outer surface of the mandrel Fig 1, wherein the second clamping member comprises a longitudinal first end G (see reproduction of Figure 1 above) and a second longitudinal end H (see reproduction of Figure 1 above) opposite the first end Fig 1, and wherein the first end of the second clamping member is configured to apply an axially directed clamping force against the second end of the seal Fig 1 – Fig 9.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyes (US 2007/0034371) in view of Frazier et al. (US 2014/0190685, Frazier).

Moyes discloses a plug 10 for sealing a wellbore 12, comprising:
a mandrel 16 including a cylindrical body having a longitudinal first end A (see reproduction of Figure 3A below), a longitudinal second end B (see reproduction of Figure 3A below) opposite the first end, and an outer surface extending between the first end and the second end Fig 3A, wherein a plurality of circumferentially extending ratchet teeth 120 are positioned on the outer surface Fig 5;
an annular seal 34 positioned on the outer surface of the mandrel and extending around the mandrel Fig 1, wherein the seal comprises a first longitudinal end and a second longitudinal end opposite the first end Fig 1, 2, 3B; and
a body lock ring assembly 108 positioned on the outer surface of the mandrel Fig 4 and located between the first end of the mandrel and the seal Fig 3A, 3B, 4, wherein the body lock ring assembly comprises a plurality of circumferentially spaced arcuate lock ring segments 112/114 – [0040] surrounding the mandrel, wherein an inner surface of each lock ring segment comprises a plurality of ratchet teeth not labeled – Fig 3A, 4, 7, [0040] configured to matingly engage the ratchet teeth of the mandrel Fig 3A, 4, 7;
wherein the body lock ring assembly is configured to translate between a run-in position Fig 1 on the outer surface of the mandrel to a set position Fig 2 on the outer surface of the mandrel that is axially spaced from the run-in position whereby the body lock ring assembly imposes an axial force on the seal to move the annular seal from a run-in configuration to an axially compressed and radially expanded configuration [0028], and wherein the ratchet teeth of the body lock ring assembly are configured to lock the seal into the radially expanded configuration when the body lock ring assembly is in the set position [0040].

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image2.png
    301
    789
    media_image2.png
    Greyscale


Moyes discloses all of the limitations of the above claim(s) except for the plurality of circumferentially extending ratchet teeth being formed of a fiber reinforced composite material.
Frazier discloses a plug similar to that of Moyes.  Frazier further discloses that various components of that plug, including ratchet portions, can be made from a degradable material such as fiber and resin [0076] while others are non-degradable [0069].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moyer so that the ratchet teeth on the mandrel were made from a fiber reinforced composite material, as suggested by Frazier, in order to have been able to been able to remove the ratchet teeth thus allowing the plug to unset [0012] and be removed when necessary.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Current in view of Frazier.

Current discloses all of the limitations of the above claim(s) except for the plurality of circumferentially extending ratchet teeth being formed of a fiber reinforced composite material.
Frazier discloses a plug similar to that of Current.  Frazier further discloses that various components of that plug, including ratchet portions, can be made from a degradable material such as fiber and resin [0076] while others are non-degradable [0069].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Current so that the ratchet teeth on the mandrel were made from a fiber reinforced composite material, as suggested by Frazier, in order to have been able to been able to remove the ratchet teeth thus allowing the plug to unset [0012] and be removed when necessary.

Allowable Subject Matter
Claims 14, 15, 17, and 18 are allowed.  

Claims 2-6, 8, 9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest a plug with a mandrel that includes a plurality of circumferentially extending ratchet teeth positioned on the outer surface thereof, wherein the body of the mandrel comprises a first material having a tensile strength in an axial direction of the mandrel that is greater than a tensile strength in the axial direction of the mandrel of a second material of which the plurality of ratchet teeth of the mandrel is comprised as recited in the claimed combination.

Regarding claim 3: The prior art of record fails to disclose or suggest a plug with a mandrel having an outer surface comprising a plurality of circumferentially spaced recesses and a plurality of arcuate inserts are received in the plurality of circumferentially spaced recesses of the mandrel, and wherein each arcuate insert comprises an outer surface including a plurality of ratchet teeth configured to matingly engage the ratchet teeth of the arcuate ring segments of the body lock ring as recited in the claimed combination.

Regarding claim 4:  The prior art of record fails to disclose or suggest a plug with a mandrel that includes a plurality of circumferentially extending ratchet teeth positioned on the outer surface thereof, wherein the plurality of ratchet teeth are configured to matingly engage with ratchet teeth on the plurality of circumferentially spaced arcuate lock ring segments of a body lock ring positioned on the outer surface of the mandrel, each of the lock ring segments comprising a frustoconical outer surface configured to engage with the frustoconical inner surface of the first clamping member such that an axially directed force applied by the seal to the first clamping member is transmitted to the body lock ring assembly as a generally radially inwards directed clamping force applied against the mandrel as recited in the claimed combination.

Regarding claim 5:  Claim 5 is considered to be dependent on claim 4 and thus is considered allowable due to that dependence.

Regarding claim 6:  The prior art of record fails to disclose or suggest a plug with a mandrel that includes a plurality of circumferentially extending ratchet teeth positioned on the outer surface thereof, wherein the plurality of ratchet teeth are configured to matingly engage with ratchet teeth on the plurality of circumferentially spaced arcuate lock ring segments of a body lock ring positioned on the outer surface of the mandrel, the plug further including an annular lock ring retainer received in a circumferentially oriented groove formed in an outer surface of each of the arcuate lock ring segments and wherein the lock ring retainer restricts relative axial movement between each of the plurality of lock ring segments as recited in the claimed combination.

Regarding claim 8:  The prior art of record fails to disclose or suggest a plug with a mandrel that includes a plurality of circumferentially extending ratchet teeth positioned on the outer surface thereof, a first clamping member around the mandrel, and a body lock ring assembly positioned on the outer surface of the mandrel and including a plurality of ratchet teeth that engage the ratchet teeth on the mandrel, wherein the body lock ring assembly comprises a plurality of arcuate lock ring segments, each lock ring segment being formed with the frustoconical outer surface thereon as recited in the claimed combination.

Regarding claim 9:  Claim 9 is considered allowable due to its dependence on claim 8.

Regarding claim 11:  The prior art of record fails to disclose or suggest a plug with a mandrel that includes a plurality of circumferentially extending ratchet teeth positioned on the outer surface thereof, wherein the body of the mandrel comprises a first material having a tensile strength in an axial direction of the mandrel that is greater than a tensile strength in the axial direction of the mandrel of a second material of which the plurality of ratchet teeth of the mandrel is comprised as recited in the claimed combination.

Regarding claim 13: The prior art of record fails to disclose or suggest a plug with a mandrel having an outer surface comprising a plurality of circumferentially spaced recesses and a plurality of arcuate inserts are received in the plurality of circumferentially spaced recesses of the mandrel, and wherein each arcuate insert comprises an outer surface including a plurality of ratchet teeth configured to matingly engage the ratchet teeth of the arcuate ring segments of the body lock ring as recited in the claimed combination.

Regarding claim 14:  The prior art of record fails to disclose or suggest a plug with a mandrel that includes a plurality of circumferentially extending ratchet teeth positioned on the outer surface thereof, wherein the body of the mandrel comprises a first material having a tensile strength in an axial direction of the mandrel that is greater than a tensile strength in the axial direction of the mandrel of a second material of which the plurality of ratchet teeth of the mandrel is comprised as recited in the claimed combination.

Regarding claims 15-19:  These claims are considered allowable due to their dependence on claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/6/2022